EXHIBIT 10.1

REVOLVING CREDIT AGREEMENT

This Revolving Credit Agreement (this “Agreement”) dated as of March 9 2020, is
between __Christian Meissner___ (the “Lender”), and PURADYN FILTER TECHNOLOGIES
INCORPORATED, a Delaware corporation (the “Borrower”).

WHEREAS, the Lender desires to advance the Borrower funds on a secured basis up
to $250,000;

WHEREAS, the Borrower’s obligation to repay the credit facility described in
this Agreement is contained in that certain 5% Senior Secured Revolving
Promissory Note in the original principal amount of up to $250,000.00 of even
date herewith and any additional promissory notes now or hereafter executed and
delivered by the Borrower to the Lender and any renewals, modifications,
amendments and extensions thereof (collectively the “Note”).

NOW THEREFORE, in consideration of the premises and TEN and NO/100 ($10.00)
DOLLARS and for other good and valuable consideration, the receipt of which is
hereby acknowledged by each party from the other, the parties covenant and agree
as follows:

1.

FACILITY, LINE OF CREDIT AMOUNT AND TERMS

1.1

Line of Credit Amount.

(a)

During the availability period described below, the Lender, at its sole
discretion will provide a line of credit to the Borrower. The amount of the line
of credit (the “Facility Commitment”) is up to $250,000.

(b)

This is a revolving line of credit. During the availability period and subject
to the limits set forth herein, the Borrower may repay principal amounts and
reborrow them subject to the terms and conditions of the Note.

1.2

Availability Period.

The line of credit is available commencing on the date hereof and expiring
September 30, 2020, or such earlier date as the availability may terminate as
provided in this Agreement (the “Facility Expiration Date”).

1.3

Repayment Terms.

(a)

Except as otherwise provided under the Note, the Borrower will pay interest on
the Facility Expiration Date.

(b)

Except as otherwise provided under the Note, the Borrower will repay in full any
principal, interest or other charges outstanding under this facility no later
than the Facility Expiration Date.

1.4

Interest Rate.

The interest rate is a rate per year as provided under the Note (the “Applicable
Rate”).





1




--------------------------------------------------------------------------------

 




2.

EXPENSES

Each party is responsible for its own costs and expenses it incurs in the
preparation of this Agreement and any agreement or instrument required by this
Agreement.  Expenses include, but are not limited to, reasonable attorneys’ fees
and the cost of periodic field examinations of the Borrower’s books and records,
at such intervals as the Lender may reasonably require.

3.

DISBURSEMENTS, PAYMENTS AND COSTS

3.1

Disbursements and Payments.

(a)

Each payment by the Borrower will be made in U.S. Dollars and immediately
available funds as reasonably specified by the Lender.

(b)

Each disbursement by the Lender and each payment by the Borrower will be
evidenced by records kept by the Lender. In addition, the Lender may, at its
discretion, require the Borrower to sign one or more promissory notes.

3.2

Interest Calculation.

Except as otherwise stated in this Agreement or the Note, all interest and fees,
if any, will be computed on the basis of a 365-day year and the actual number of
days elapsed. Installments of principal, which are not paid when due under this
Agreement, shall continue to bear interest until paid.

4.

CONDITIONS

Before the Lender is required to extend any credit to the Borrower under this
Agreement, it must receive any documents and other items it may reasonably
require, in form and content acceptable to the Lender, including any items
specifically listed below.  

4.1

Authorizations.

Evidence that the execution, delivery and performance by the Borrower of this
Agreement and any instrument or agreement required under this Agreement have
been duly authorized.

4.2

Conditions to Each Extension of Credit Under the Facility.

Nothing provided herein shall require Lender to extend any credit to the
Borrower or the Borrower to draw down on the Facility Commitment.

4.3

Subordination Agreement.

Borrower shall enter into a Subordination Agreement with Joseph V. Vittoria, the
Borrower’s senior secured lender (“JVV”), whereby JVV shall agree to subordinate
that certain Senior Secured Promissory Note dated March 25, 2019, in the
principal amount of $9,129,430.50 to the Note.

4.4

Security Agreement.  

The Borrower and Lender shall enter into a security agreement providing the
Lender with a first priority lien on the Borrower’s assets (the “Security
Agreement”).





--------------------------------------------------------------------------------

 




5.

LENDER’S REPRESENTATIONS AND WARRANTIES

5.1

The Lender is an “accredited investor,” as that term is defined in Rule 501(a)
of Regulation D.

5.2

The Lender has been provided access via the Securities and Exchange Commission
(the “Commission”) public website at www.sec.gov with access to copies of the
Borrower’s Annual Report on Form 10-K for the period ended December 31, 2018,
the Borrower’s Quarterly Report for the period ended September 30, 2019 and the
Borrower’s other filings with the Commission (collectively, the “SEC Reports”),
and represents and warrants that it has read and reviewed these reports
(including the “Risk Factors” contained therein), with the Borrower’s other
filings with the Commission. The Lender acknowledges that the Borrower has made
available to the undersigned or provided the undersigned the opportunity to
review all SEC Reports and this Agreement, and has allowed the Lender an
opportunity to ask questions and receive answers thereto and to verify and
clarify any information contained in the SEC Reports and this Agreement. The
Lender further acknowledges that the undersigned has received all information
concerning the Borrower, the Borrower’s business and all other information
necessary for the undersigned to invest in the Borrower.

6.

BORROWER’S REPRESENTATIONS AND WARRANTIES

When the Borrower signs this Agreement, and until the Lender is repaid in full,
the Borrower makes the following representations and warranties. Each request
for an extension of credit constitutes a renewal of these representations and
warranties by the Borrower as of the date of the request:

6.1

Formation.

Borrower is duly formed and existing under the laws of the state of Delaware.

6.2

Authorization.

This Agreement and any instrument or agreement required hereunder, are within
Borrower’s powers, have been duly authorized, and do not conflict with any of
its organizational documents.

6.3

Enforceable Agreement.

This Agreement is a legal, valid and binding agreement of the Borrower,
enforceable against the Borrower in accordance with its terms, and any
instrument or agreement required hereunder, when executed and delivered, will be
similarly legal, valid, binding and enforceable.

6.4

No Conflicts.

This Agreement does not conflict with any law, agreement, or obligation by which
Borrower is bound.

6.5

SEC Reports.

The SEC Reports have been made available to the Borrower via www.sec.gov. Since
January 1, 2016, none of the SEC Reports, at the time they were filed with the
SEC, contained any untrue statement of a material faced or omitted to state a
material fact required to be stated therein or necessary in order to





--------------------------------------------------------------------------------

 




make the statements therein, in light of the circumstances under which they were
made, not materially misleading. Except with respect to the material terms and
conditions of the transactions contemplated by this Agreement, the Borrower
confirms that neither it nor, to its knowledge, any other person acting on its
behalf has provided the Lender or its agents or counsel with any information
that it believes constitutes or might constitute material, non-public
information.

6.6

No Event of Default.

There is no event which is, or with notice or lapse of time or both would be, a
default under this Agreement and/or the Note.

7.

COVENANTS

The Borrower agrees, so long as credit is available under this Agreement and
until the Lender is repaid in full:

7.1

Use of Proceeds.

To use the proceeds of the Facility for the satisfaction of all amounts due
under that certain Kabbage Business Loan Agreement dated October 24, 2019 (the
“Kabbage Loan”) and working capital, unless otherwise agreed to in writing by
Lender.

7.2

Loans.

Not to make any loans, advances or other extensions of credit to any individual
or entity, except for:

(a)

Loans, advances and extension of credit in accordance with the Borrower’s
business.

(b)

Existing extensions of credit disclosed to the Lender in writing.

(c)

Extensions of credit in the nature of accounts receivable or notes receivable
arising from the sale or lease of goods or services in the ordinary course of
business to non-affiliated entities.

7.3

Notices to Lender.

To notify the Lender in writing of:

(a)

Any lawsuit over Fifty Thousand Dollars ($50,000.00) against the Borrower.

(b)

Any substantial dispute between any governmental authority and the Borrower.

(c)

Any event of default under this Agreement, or any event which, with notice or
lapse of time or both, would constitute an event of default.

(d)

Any material adverse change in the Borrower’s business condition (financial or
otherwise), operations, properties or prospects, or ability to repay the credit.

(e)

Any change in the Borrower’s name, legal structure, place of business, or chief
executive office if the Borrower has more than one place of business.





--------------------------------------------------------------------------------

 




(f)

Any actual contingent liabilities of the Borrower, and any such contingent
liabilities which are reasonably foreseeable, where such liabilities are in
excess of Fifty Thousand Dollars ($50,000.00) in the aggregate.

7.4

Compliance with Laws.

To comply with the laws, regulations, and orders of any government body with
authority over the Borrower’s business. The Lender shall have no obligation to
make any advance to the Borrower except in compliance with all applicable laws
and regulations and the Borrower shall fully cooperate with the Lender in
complying with all such applicable laws and regulations.

7.5

Cooperation.

To take any action reasonably requested by the Lender to carry out the intent of
this Agreement.

7.6

Continuing Obligation.

The Borrower’s obligations to the Lender under this Article, except the
obligation to give notices to the Lender, shall survive termination of this
Agreement and repayment of the Borrower’s obligations to the Lender under this
Agreement.

8.

DEFAULT AND REMEDIES

If any of the following events of default occurs, the Lender may do one or more
of the following: declare the Borrower in default, stop making any additional
credit available to the Borrower, and require the Borrower to repay its entire
debt immediately and without prior notice. If an event which, with notice or the
passage of time, will constitute an event of default has occurred and is
continuing, the Lender has no obligation to make advances or extend additional
credit under this Agreement. In addition, if any event of default occurs, the
Lender shall have all rights, powers and remedies available under any
instruments and agreements required by or executed in connection with this
Agreement, as well as all rights and remedies available at law or in equity. If
an event of default occurs under the paragraph entitled “Bankruptcy,” below,
with respect to the Borrower, then the entire debt outstanding under this
Agreement will automatically be due immediately.

8.1

Failure to Pay.

The Borrower fails to make a payment under this Agreement and/or the Note when
due.

8.2

Default under Related Documents.

Any default occurs under the Note or other document required by or delivered in
connection with this Agreement or any such document is no longer in effect.

9.

ENFORCING THIS AGREEMENT; MISCELLANEOUS

9.1

Successors and Assigns.

This Agreement is binding on the Borrower’s and the Lender’s successors and
assignees. The Borrower agrees that it may not assign this Agreement without the
Lender’s prior consent.





--------------------------------------------------------------------------------

 




9.2

Governing Law; Consent to Jurisdiction.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
FLORIDA.  THE PARTIES HERETO AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE COUNTY
OF PALM BEACH, STATE OF FLORIDA AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF PALM BEACH, STATE OF FLORIDA.

9.3

Severability; Waivers.

If any part of this Agreement is not enforceable, the rest of the Agreement may
be enforced. The Lender retains all rights, even if it makes a loan after
default. If the Lender waives a default, it may enforce a later default. Any
consent or waiver under this Agreement must be in wilting.

9.4

Attorneys’ Fees.

The Borrower shall reimburse the Lender for any reasonable costs and attorneys’
fees incurred by the Lender in connection with the enforcement or preservation
of any rights or remedies under this Agreement and any other documents executed
in connection with this Agreement including but not limited to the Note, and in
connection with any amendment, waiver, “workout” or restructuring under this
Agreement. In the event of a lawsuit or arbitration proceeding, the prevailing
party is entitled to recover costs and reasonable attorneys’ fees incurred in
connection with the lawsuit or arbitration proceeding, as determined by the
court or arbitrator. In the event that any case is commenced by or against the
Borrower under the Bankruptcy Code (Title 11, United States Code) or any similar
or successor statute, the Lender is entitled to recover costs and reasonable
attorneys’ fees incurred by the Lender related to the preservation, protection,
or enforcement of any rights of the Lender in such a case. As used in this
paragraph, “attorneys’ fees” includes the allocated costs of the Lender’s
in-house counsel.

9.5

Entire Agreement.

This Agreement contains the entire agreement of the Lender and the Borrower with
respect to the Facility Commitment. If the parties hereto are parties to any
prior agreement, either written or oral, relating to the Facility Commitment,
the terms of this Agreement shall amend and supersede the terms of such prior
agreements as to transactions on or after the effective date of this Agreement.

9.6

Notices.

Unless otherwise provided in this Agreement or in another agreement between the
Lender and the Borrower, all notices required under this Agreement shall be
personally delivered or sent by first class mail, postage prepaid, or by
overnight courier, to the addresses on the signature page of this Agreement, or
sent by facsimile to the fax numbers listed on the signature page, or to such
other addresses as the Lender and the Borrower may specify from time to time in
writing. Notices and other communications shall be effective (i) if mailed, upon
the earlier of receipt or five (5) days after deposit in the U.S. mail, first
class, postage prepaid, (ii) if telecopied, when transmitted, or (iii) if
hand-delivered, by courier or otherwise (including telegram, lettergram or
mailgram), when delivered.





--------------------------------------------------------------------------------

 




9.7

Headings.

Article and paragraph headings are for reference only and shall not affect the
interpretation or meaning of any provisions of this Agreement.

9.8

Counterparts.

This Agreement may be executed in as many counterparts as necessary or
convenient, and by the different parties on separate counterparts each of which,
when so executed, shall be deemed an original but all such counterparts shall
constitute but one and the same agreement.

9.9

Limitation of Interest and Other Charges.

Notwithstanding any other provision contained in this Agreement, the Lender does
not intend to charge and the Borrower shall not be required to pay any amount of
interest or other fees or charges that is in excess of the maximum permitted by
applicable law. Any payment in excess of such maximum shall be refunded to the
Borrower or credited against principal, at the option of the Lender. It is the
express intent hereof that the Borrower not pay and the Lender not receive,
directly or indirectly, interest in excess of that which may be lawfully paid
under applicable law including the usury laws in force in the State of Delaware.

9.10

Incorporation of Recitals.

The Recitals stated above are hereby incorporated by reference into and made a
part of this Agreement.




This Agreement is executed as of the date stated at the top of the first page.

PURADYN FILTER TECHNOLOGIES INCORPORATED

 

 

 

 

 

 

 

 

/s/ Edward Vittoria

 

/s/ Christian Meissner

Name: Edward Vittoria

 

Name:  Christian Meissner

Title:  CEO

 

 

 

 

 

Address for notices to Borrower:

 

Address for notices to Lender:

 

 

 

22017 High Ridge Road

 

 

Boynton Beach, FL 33426

 

 






